        Case 3:20-cv-00934-HNJ Document 1 Filed 07/02/20 Page 1 of 6              FILED
                                                                          2020 Jul-02 PM 12:37
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHWESTERN DIVISION


BYRON CLARK,                          )
                                      )
          Plaintiff,                  )
                                      )          CIVIL ACTION NO.
vs.                                   )
                                      )
UNITED OF OMAHA LIFE                  )
INSURANCE COMPANY,                    )
                                      )
           Defendant.                 )



                         NOTICE OF REMOVAL


      TO: R. Willson Jenkins, Esq.
          310 Tombigbee Street
          Florence, AL 35630
          willson@jenkinsandgonce.com

           Missy Homan, Clerk
           Circuit Court of Lauderdale County, Alabama
           200 S. Court Street, # 412
           Florence, AL 35630

      Formerly Lauderdale County, Alabama, Circuit Court Case No. 41-CV-

2020-900165.

      Pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, Defendant United of

Omaha Life Insurance Company (“United of Omaha”) gives notice of the removal
           Case 3:20-cv-00934-HNJ Document 1 Filed 07/02/20 Page 2 of 6




of this cause from the Circuit Court of Lauderdale County, Alabama, to this

Honorable Court, and as grounds therefore states the following:

      1.      This lawsuit was originally filed on May 28, 2020, in the Circuit

Court of Lauderdale County, Alabama, and assigned case number 41-CV-2020-

900165. Plaintiff names United of Omaha as the only defendant.

      2.      United of Omaha was served with a copy of the summons and

complaint on June 5, 2020.

      3.      This Notice of Removal is filed within 30 days of the date of service

of the Summons and Complaint upon United of Omaha. Therefore, this notice of

removal has been filed within the time allowed by law under 28 U.S.C. § 1446(b).

See 28 U.S.C. § 1446(b); FED. R. CIV. P. 6(a),

      4.      Pursuant to 28 U.S.C. § 1446(d), United of Omaha has electronically

served a copy of this Notice on Plaintiff and on the Clerk of the Circuit Court of

Lauderdale County, Alabama.

      5.      The documents attached hereto as Exhibit 1 constitute a copy of the

entire Circuit Court file as of July 1, 2020, including a copy of the process,

pleadings and orders served upon United of Omaha in this action.

      6.      This removal is based on federal question jurisdiction pursuant to the

Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq.




                                          2
           Case 3:20-cv-00934-HNJ Document 1 Filed 07/02/20 Page 3 of 6




                    FEDERAL QUESTION JURISDICTION

      7.      The United States District Court for the Northern District of Alabama,

Northwestern Division, has original subject-matter jurisdiction over this case

because the claims in the Complaint are founded on the existence of a federal

question pursuant to 28 U.S.C. § 1331, and this case is therefore removable under

28 U.S.C. § 1441.

      8.      The allegations of Plaintiff’s Complaint expressly aver a claim for

“benefits under 29 U.S.C. § 1132(a)(1)(B).” Complaint at ¶ 7. Plaintiff’s ad

damnum clause also seeks “past due long-term disability benefits pursuant to 29

U.S.C. § 1132(a)(1)(B).” Complaint at p. 4.

      9.      Section 1132 is the civil enforcement statute of ERISA.        Section

1132(a)(1)(B) allows eligible participants to file a civil action for the alleged

failure to pay benefits pursuant to an ERISA-governed plan. Thus, based on the

allegations of the Complaint itself, Plaintiff’s claims arise out of and relate to an

ERISA-governed welfare benefit plan. See Complaint at ¶¶ 5-7.

      10.     More specifically, Plaintiff’s claims arise out of the ERISA-governed

group long-term disability insurance policy issued by United of Omaha to

Plaintiff’s former employer, Nelson Brothers, Inc. (“Nelson Brothers”), in which

Plaintiff was allegedly a participant. Nelson Brothers established and maintained

this long-term disability insurance plan, Group Policy Number GLTD-ALE8 (the


                                          3
          Case 3:20-cv-00934-HNJ Document 1 Filed 07/02/20 Page 4 of 6




“Policy”), for the benefit of its employees, including Plaintiff. See the Complaint

at ¶¶ 5-6; Exhibit 2, a true and correct copy of the Policy.1

       11.     To the extent that any of Plaintiff’s claims are founded on state law,

those claims are re-characterized as a claim for plan benefits under ERISA due to

complete preemption. See Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d 1283,

1287 (11th Cir. 2011); Butero v. Royal Maccabees Life Ins. Co., 174 F.3d 1207

(11th Cir. 1999). The allegations against United of Omaha clearly relate to the

ERISA welfare benefit plan and are, therefore, completely preempted under 29

U.S.C. § 1144. See Moorman v. UnumProvident Corp., 464 F.3d 1260, 1271 (11th

Cir. 2006); Engelhardt v. Paul Revere Life Ins. Co., 139 F.3d 1346 (11th Cir.

1998); Hall v. Blue Cross/Blue Shield of Ala., 134 F.3d 1063 (11th Cir. 1998);

Franklin v. QHG of Gadsden, Inc., 127 F.3d 1024 (11th Cir. 1998).

       12.     Because the Policy and Plaintiff’s claims are completely preempted

and governed by ERISA, the Court has federal question jurisdiction over this case

pursuant to 29 U.S.C. § 1132 and 28 U.S.C. § 1331. Removal of this case to this




1 Plaintiff specifically references the Policy in his Complaint. Complaint at ¶¶ 2, 5-6. Thus, the
Policy is a dispositive written instrument referred to by Plaintiff in the Complaint but not
attached by him thereto. Just as Plaintiff would have the right to incorporate as an exhibit to the
Complaint a copy of the Policy, see FED. R. CIV. P. 10(c), United of Omaha may introduce the
Policy now as an exhibit as a part of this notice of removal. See Bickley v. Caremark RX, Inc.,
461 F.3d 1325, 1329, n.7 (11th Cir. 2006); see also 5 WRIGHT AND MILLER, FEDERAL PRACTICE
AND PROCEDURE § 1327 (2d ed. 1990) (“[W]hen the plaintiff fails to introduce a pertinent
document as part of his pleading, defendant may introduce the exhibit as part of his motion
attacking the pleading.”).
                                                4
         Case 3:20-cv-00934-HNJ Document 1 Filed 07/02/20 Page 5 of 6




Court is proper. Chilton v. Savannah Foods & Indus. Inc., 814 F.2d 620, 623 (11th

Cir. 1987).

                      SUPPLEMENTAL JURISDICTION

      13.     To the extent that any particular claim against United of Omaha may

be found not to be within the Court’s original jurisdiction, this Court has

supplemental jurisdiction over any such claim pursuant to 28 U.S.C. § 1367

because any such claim would be so related to the claims within this Court’s

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution. 28 U.S.C. § 1367.

                                      Respectfully submitted,

                                       /s/ John S. Johnson
                                      JOHN S. JOHNSON
                                      Bar ID ASB-7114-H67J

OF COUNSEL:
HAND ARENDALL HARRISON SALE LLC
1801 5th Avenue North, Suite 400
Birmingham, Alabama 35203
Telephone: (205) 324-4400
E-mail:     jjohnson@handfirm.com


                                      HENRY T. MORRISSETTE
                                      Bar ID ASB-7622-E54H

OF COUNSEL:
HAND ARENDALL HARRISON SALE LLC
Post Office Box 123
Mobile, Alabama 36601
Telephone: (251) 432-5511
                                         5
          Case 3:20-cv-00934-HNJ Document 1 Filed 07/02/20 Page 6 of 6




E-mail:      hmorrissette@handfirm.com

                                        Attorneys for Defendant United of Omaha
                                        Life Insurance Company



                          CERTIFICATE OF SERVICE

       I hereby certify that, on July 2, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

R. Willson Jenkins
310 W. Tombigbee Street
Florence, Alabama 35630
willson@jenkinsandgonce.com

                                                /s/ John S. Johnson




                                           6
